 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe contract contains the following provisions in Article I, Sec-tion D :All Employees covered by this Agreementshall be and remainmembers of the Unionin good standing for the life of this Agree-ment.The Company shall have the right to hire Employees, butthe Company agrees that all new Employees shall apply for Unionmembership upon completion of (30) calendar days of employ-ment.The Union Shop provisions of this Contract shall becomeeffective at such time as the Union has carried out the requirementsof the Labor Management Relations Act of 1947. (Emphasissupplied.)Because the union-shop provisions, which became effective on orabout December 13, 1950,3 fail to extend to employees who were notmembers of the Union on the date these provisions became effective,the statutory 30-day period from such effective date allowed for becom-ing union members, such provisions exceed the limited form of unionsecurity permitted by Section 8 (a) (3) of the Act .4We thereforefind that the contract is not a bar to a present determination ofrepresentatives.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.Substantially in accord with the agreement of the parties, wefind that all production and maintenance employees at the Employer'sTwin City A and Commander elevators, Minneapolis, Minnesota,excluding office and professional employees, guards, superintendents,assistant superintendents, foremen, and all other supervisors asdefined in the Act, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]3 A unionsecurityauthorization was issued on or about December 13,1950, Case No.18-UA-2002.'SeeCharlesA. KrauseMillingCo.,97 NLRB 536.CALERA MININGCOMPANYandINTERNATIONAL UNIONMINE, MILL ANDSMELTER WORKERS,PETITIONER.Case No.19-1?C-831.December15,1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Daniel J. Harrington, hear-97 NLRB No. 96. CALERA MINING COMPANY649ing officer.The hearing officer's rulings I made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Murdock, and Styles].Upon the entire record in this case, the Board finds :1.The Employer, a New Jersey corporation with principal officesin New York City, owns and operates a copper and cobalt mine atCobalt, Idaho.At the time of the hearing, the Employer had notyet begun full scale operations, and was still engaged in the construc-tion of its mine and plant facilities, a nearby townsite to providehousing and community services for its personnel, a warehouse atMackay, Idaho, and a cobalt smelter near Salt Lake City, Utah.Al-though stockpiles of copper and cobalt had been accumulated, no com-mercial shipments of these ores had been made.The Employer didnot expect to attain full scale production until June 1952, when anestimated 1,000 tons of ores will be produced daily.Copper ores willbe sold to the American Smelting and Refining Company and shippedto its Garfield, Utah, smelter for processing.Cobalt ores will beshipped to the Employer's Salt Lake City smelter.The record reveals that most of the building supplies used in theEmployer's construction program were purchased from supplieswithin the State.Reinforcing steel and machinery were procuredfrom out-of-State sources, but no valuation was placed on these items.Current monthly purchases of,material and equipment are valued at$60,000, of which more than half represents out-of-State, purchases.The Employer is a wholly owned subsidiary of the Howe SoundCompany whose principal office is also in New York-City.The parentcorporation owns several metal-producing mines in the United States,Canada, and Mexico, and annually produces metals valued between$20,000,000 and $40,000,000.Both the Howe Sound Company andthe Employer have common officers holding identical offices in eachcorporation.Although the Employer asserted that it operates itsbusiness and labor affairs independently at the mine level, the recordshows that this autonomy is restricted to routine, day-to-day matters,whereas major policies are determined by the executive officers in NewYork City.Thus, they determine such matters as the size of the Em-ployer's budget, wages and conditions of employment of the laborforce, the amount of ores to be mined, and the number of days per weekthe mine is to operate.In addition these officers inspect the mine every3 or 4 months.1'Intervention was properly granted to Local 983, International Brotherhood of Team-sters, Chauffeurs,Warehousemen,and Helpers, AFL. 650DECISIONSOF NATIONALLABOR RELATIONS BOARDFrom the foregoing facts, it is clear that the Employer is engagedin interstate commerce and that the jurisdictional requirements of theAct for the assertion of jurisdiction are fulfilled.We are moreoversatisfied that the Board's declared policy requirements for the asser-tion of jurisdiction are met in this case.Although the record does notreveal sufficiently that the Board's policy standards based upon thevalue of goods shipped to or from the Employer across States linesare presently equaled, it is clear that the assertion of jurisdiction ishere warranted on the basis of other policy standards announced bythe Board.Thus, we are satisfied that the Employer is an integralpart of the Howe Sound Company's extensive international miningoperations.2In addition, the metals produced by the Employer areextremely vital to the national defense 3For these reasons, we find,contrary to the Employer's contention, that the Employer is engagedin interstate commerce within the meaning of the Act, and that thepolicies of the Act will be effectuated by the assertion of jurisdictionin this case.2.The-labor organizations involved claim to represent employeesof the Employer.3.A question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning- of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.In accordance with the agreement of the parties, we find thatall production, maintenance, transportation, and construction em-ployees of the Employer at its mine and townsite at Cobalt, Idaho,and warehouse at Mackay, Idaho, excluding the lunch room attendant,janitor, baker, first cook; second cook, and all other culinary employees ;the purchasing agent, clerk typist, accountant and stenographer,stenographer, accountant, timekeeper and all other office and clericalemployees; the assistant mill assayer, assayer, assistant engineer,engineer, sampler, mine engineer, chief nurse, nurse, and all other pro-fessional employees; the watchman and guard, fire chief, and allother guards; the manager, chief accountant, master mechanic, minesuperintendent, mill superintendent, chief geologist, chief engineer,mine foreman, surface and ventilation engineer, office manager, jiggerboss-mine, sawyer, transportation supervisor, carpenter foreman,shifter-mine, steward, electrician foreman, shifter, metallurgist, theMackay warehouse supervisor and all other managerial employees, andsupervisors as defined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act.[Text of Direction 'of Election omitted from publication in thisvolume.]YThe Borden Company, Southern Division,91 NLRB 628.8Westport Moving and Storage Company,91 NLRB 902.